DETAILED ACTION
The following is in response to communications filed September 21, 2021.  Claims 1, 5, 7, 11, 13, and 17 are amended.  Claims 1–3, 5–9, 11–15, and 17–20 are currently pending and allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.

REASONS FOR ALLOWANCE
Claims 1–3, 5–9, 11–15, and 17–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments are sufficient to overcome the pervious rejection of claims 5, 11, and 17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 5, 11, and 17 under 35 U.S.C. 112(b) is withdrawn.
When considered in view of the claims as a whole, the prior art of record, either alone or in any combination, does not disclose “plotting the digital asset fulfillment .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623